Citation Nr: 0001806	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for arteriosclerotic 
heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran had active service from July 1948 to November 
1948, from September 1949 to December 1952, and from March 
1954 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that (1) denied 
service connection for nicotine dependence, and (2) denied 
service connection for arteriosclerotic heart disease.  The 
veteran submitted a notice of disagreement in February 1998, 
and the RO issued a statement of the case in April 1998.  The 
veteran submitted a substantive appeal in May 1998.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing nicotine dependence.

2.  There is no competent (medical) evidence linking nicotine 
dependence to an incident of service, including tobacco use.

3.  There is no competent (medical) evidence linking the 
veteran's arteriosclerotic heart disease, first found many 
years after service, to an incident of service, including 
tobacco use.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for arteriosclerotic 
heart disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)."  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Where arteriosclerosis becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act), 
Public Law No. 105-206, which struck out provisions of Public 
Law No. 105-178 concerning the amendment to 38 U.S.C.A. §§ 
1110 and 1131 and inserted a new section that prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  The new section, to be codified at 38 U.S.C.A. § 
1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service. The changes made by Public Law No. 105-206 
apply to claims filed after June 9, 1998, and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  Here, the veteran filed his claim for payment of 
compensation for tobacco-related disabilities in September 
1993.  Hence, the changes made by Public Law No. 105-206 are 
inapplicable.    

In this case, service medical records are negative of 
manifestations of either nicotine dependence or of 
arteriosclerotic heart disease.

VA medical reports of the veteran's treatment in 1997 note a 
history of 49 years of smoking tobacco.  The veteran states 
that he has tried every product that has been on the market 
to stop smoking in the last 20 years, but each has only 
lasted about one week to 10 days.  Records in the claims 
folder show that the veteran was born in 1932, and that 
members of his family (including half-brothers) have or have 
had heart disease.  The veteran has been diagnosed with 
coronary heart disease, status post 4 myocardial infarctions.  
The medical evidence, however, does not link nicotine 
dependence or arteriosclerotic heart disease to tobacco use 
that began while in service.

Moreover, the Board notes that the claims folder contains 
neither medical evidence of nicotine dependence nor medical 
records of any treatment for nicotine dependence.  Nicotine 
dependence is a disease, specifically a psychiatric 
disability.  See USB Letter 20-97-14 (Jul. 24, 1997); 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

Statements of the veteran in the claims folder are to the 
effect that he never smoked before service; that cigarettes 
were provided to him in his rations; that he smoked the 
cigarettes in service and has continued smoking ever since; 
and that his current nicotine dependence and arteriosclerotic 
heart disease are due to tobacco use in service.  This lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of arteriosclerotic heart 
disease until many years after the veteran's separation from 
service, and there is no competent (medical) evidence linking 
the veteran's arteriosclerotic heart disease to an incident 
of service, including tobacco use.  Nor is there any 
competent (medical) evidence linking nicotine dependence to 
tobacco use that began while in service.  Hence, the claims 
for service connection for nicotine dependence and for 
arteriosclerotic heart disease are not plausible. Under the 
circumstances, the claims are denied as not well grounded.

The veteran is advised that he may reopen the claims at any 
time by notifying the RO of such an intention and submitting 
supporting evidence. An example of supporting evidence is a 
medical report showing the presence of the claimed disorders 
with an opinion linking them to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDERS

The claim for service connection for nicotine dependence is 
denied as not well grounded.


The claim for service connection for arteriosclerotic heart 
disease is denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

